Citation Nr: 1744889	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  17-19 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's spouse


ATTORNEY FOR THE BOARD


E. Vample, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1966 to June 1968.  He has confirmed service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2017 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

In August 2017, the Veteran testified before the undersigned Veteran's Law Judge with regard to his service connection claim for bilateral hearing loss, at a hearing at the RO.  A transcript of that hearing is associated with the claims file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R.  §20.900(c) (2016).  38 U.S.C.A. § 7107(a) (2) (West 2014).


FINDING OF FACT

The Veteran's hearing loss is at least as likely as not related to his active service.


CONCLUSION OF LAW

The criteria for service connection of bilateral hearing loss have been met.  38 U.S.C.A. § 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R  §§ 3.102, 3.156(a), 3.159, 3.326(a)(2016).  In light of the favorable decision granting service connection for bilateral hearing loss, as discussed below, the Board finds that no further discussion of VCAA is necessary at this time.

Service Connection

The Veteran has a present diagnosis of bilateral hearing loss.  He asserts that his hearing loss is the result of exposure to acoustic trauma sustained while stationed in Vietnam. 

The law provides that service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §3.303(a) (2016).  In general service connection requires (1) evidence of in-service incurrence or aggravation of a disease of injury; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009). 

Certain chronic diseases, including sensorineural hearing loss, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a) (West 2014).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C.A. § 5107(b). 

In cases where a hearing loss disability is claimed, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016). 

38 C.F.R. § 3.385 does not preclude service connection for a current hearing loss disability where hearing was within normal limits on audiometric testing at separation from service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Rather, when audiometric test results at a veteran's separation from service do not meet the requirements of 38 C.F.R. § 3.385, a veteran may nevertheless establish service connection for current hearing disability by submitting medical evidence that the current disability is causally related to service.  Hensley v. Brown, 4 Vet. App. 155 (1993). 

Where the requirements for hearing loss disability pursuant to 38 C.F.R. § 3.385 are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of  38 C.F.R. §  3.385.  Hensley, 5 Vet. App at 155.  If the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflect an upward shift in tested thresholds while in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post service audiometric testing produces findings which meet the requirements of 38 C.F.R. § 3.385; then the rating authorities must consider whether there is a medically sound basis to attribute the post service findings to the injury in service, or whether these findings are more properly attributable to intervening causes. Id. at 159. 

In this case, the Board determines that service connection is warranted for bilateral hearing loss.

As an initial matter, a November 2012 medical examination shows that the Veteran has a present diagnosis of hearing loss in both ears.  38 C.F.R. § 3.385.  The Veteran's service treatment records reflect that he was exposed to hazardous noise during his service.  Specifically, the Veteran testified during his hearing that explosive devices were being detonated in close proximity to the helicopter pad where he was stationed.  Additionally, after firing numerous clips on his handgun, the Veteran became totally deaf in both ears on two separate occasions.  Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (stating that a lay person is competent to report observable symptomatology of an injury or illness).  Therefore, the Board concedes acoustic trauma in service. 

In December 2016, a private medical examiner, Dr. R.G., reviewed all of the Veteran's received medical records including his service treatment records.  The private examiner considered the Veteran's normal hearing examination at separation and an April 1971 audiogram showing a moderate high frequency sensorineural hearing loss in the left ear to conclude that hearing loss is as likely as not to have begun within a year of discharge from the military.  Furthermore, Dr. R.G. supported his opinion by citing to the medical evidence of record and known medical principles.  In a March 2017 opinion, a private physician, Dr. R.B., noted the episodes of transient complete deafness on several occasions after gun fire exposure while on active duty.  The private physician opined that the Veterans' hearing loss pattern and otologic symptoms are consistent with acoustic trauma.  In an August 2017 opinion, Dr. R.B. concluded that the Veteran has severe progressive sensorineural hearing loss as a result of repeated bouts of acoustic trauma while serving on active duty. 

The Board acknowledges the conclusions of a March 2016 VA examiner which states that the evidence of record clearly and convincingly rebuts the report that the Veteran suffered hearing injury while in service.  However, the examiner did not consider the April 1971 audiogram findings that revealed sensorineural hearing loss shortly after service.  While the examiner conceded that the Veteran was exposed to hazardous noise levels while in service, he did not consider that the Veteran suffered an acoustic injury.  Therefore, this opinion is less persuasive than the private opinions previously discussed.

Therefore, the Board finds that service connection for bilateral hearing loss is warranted.

ORDER

Service connection for bilateral hearing loss is granted. 



____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


